                Case 3:13-cr-02793-JAH Document 74 Filed 08/11/21 PageID.314 Page 1 of 2
~

    AO 245D (CASD Rev. l/19) Judgment in a Criminal Case for Revocations


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                         (For Revocation of Probation or Supervised Release)
                                                                         (For Offenses Committed On or After November I, 1987)
                                    V.
                 GUADALUPE GUTIERREZ (1)
          aka Guadalupe Rodriguez Gutierrez, Gaudelupe                      Case Number:        3: l 3-CR-02793-JAH
               Rodriguez Gutierrez, Boxer, Lefty
                                                                         Patricia Oieda
                                                                         Defendant's Attorney
    REGISTRATION NO.                 42187-198
    •·
    THE DEFENDANT:
    IZI   admitted guilt to violation of allegation(s) No.      1

    D
                                                               ------------ after denial of guilty.
          was found guilty in violation of allegation(s) No.

    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                  Nature of Violation


                   1                   nv21 , Failure to participate in drug aftercare program




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant' s economic circumstances.

                                                                         August 9, 2021
                                                                         Date of Imposition of Sentence



                                                                               . JOHN A. HOUSTON
                                                                             ITED STATES DISTRICT JUDGE
     !
                    Case 3:13-cr-02793-JAH Document 74 Filed 08/11/21 PageID.315 Page 2 of 2
-¥

         AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

         DEFENDANT:                 GUADALUPE GUTIERREZ (1)                                                 Judgment - Page 2 of 2
         CASE NUMBER:               3: 13-CR-02793-JAH

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
             12 months




          •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
          •     The court makes the following recommendations to the Bureau of Prisons:




          •     The defendant is remanded to the custody of the United States Marshal.

          •     The defendant shall surrender to the United States Marshal for this district:

                •     at                             A.M.              on

                •     as notified by the United States Marshal.

                The defendant shall surrender for service of sentence at the institution designated by the Bureau of
          •     Prisons:
                •     on or before
                •     as notified by the United States Marshal.
                •     as notified by the Probation or Pretrial Services Office.

                                                                RETURN
         I have executed this judgment as follows :

                Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ __

         at
              - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                             By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                          3:13-CR-02793-JAH
